Citation Nr: 1816866	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome with blood (also claimed as coughing up blood and loss of appetite), to include as due to undiagnosed or chronic multisymptom illness.

2.  Entitlement to service connection for a respiratory disability (also claimed as shortness of breath), to include as due to undiagnosed or chronic multisymptom illness.

3.  Entitlement to service connection for disability manifested by joint pain (also claimed as chronic fatigue), to include as due to undiagnosed or chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was scheduled to testify at a Board videoconference hearing in January 2017.  However, the Veteran failed to report for the hearing.  The Veteran has not presented good cause for failing to report for the hearing.  He has not requested that a new hearing be scheduled, and the Board accordingly considers the Veteran's hearing request to have been withdrawn and resolved.


REMAND

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (in pertinent part): fatigue, headache, muscle pain, joint pain, neurological signs, neuropsychological signs, respiratory signs, gastrointestinal signs, and abnormal weight loss.  38 C.F.R. § 3.317(b).

The claims-file reflects that the Veteran had qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.

A January 2012 VA examination report notes that the Veteran presented complaints of respiratory symptoms, digestive tract and intestinal symptoms, and musculoskeletal symptoms.

The January 2012 VA examiner found that the Veteran was not diagnosed with a respiratory disorder and had never been diagnosed with a respiratory disorder.  The VA examiner noted that the Veteran "complains of occasional shortness of breath with dry cough, rarely associated with slight tinge of blood which his doctors attributed to possible pharyngeal trauma from the coughing- no work up was performed."  The VA examiner also noted that the Veteran's "wife states that he occasionally has wheezing at night."  The VA examiner remarks that the Veteran "is not on active treatment and he has not been diagnosed to have any pulmonary condition."

The January 2012 VA examiner found that the Veteran was not diagnosed with an intestinal disorder and had never been diagnosed with an intestinal disorder.  The VA examiner noted that the Veteran "complains of left sided sharp abdominal discomfort lasting hours 3-4 times per week (started 5-6 years ago); two primary care MDs attribute it to GERD and he has been treated with omeprazole without relief."  The VA examiner also noted "occasionally patient states that he would notice dark blood in stool - there is documentation that he has told his MDs about this problem."

The January 2012 VA examiner found that the Veteran did not meet the criteria to be diagnosed with chronic fatigue syndrome.

An April 2013 VA examination report identifies the Veteran's musculoskeletal complaints including of the "Elbow and Forearm," "Knee and Lower Leg," and "Shoulder and Arm."  The VA examiner found that the "Veteran's claimed disability pattern of joint pain, arms, shoulders, elbows and legs is a disease with a clear and specific etiology and diagnosis."  The VA examiner found that "[i]t is less likely as not that the disease pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The VA examiner remarked: "The Veteran has experienced several traumatic musculoskeletal episodes, i.e. fall from flight deck 2005, MVA (multiple contusions) 2006, severe contusion right knee 1998, right ankle sprain 1994.  These have caused him arthralgia (join[t] pain) type discomfort, intermittently over the years."

The April 2013 VA examiner found that the Veteran was not diagnosed with an elbow or forearm disorder and had never been diagnosed with an elbow or forearm disorder.  The VA examiner noted that the Veteran complained of having "had intermittently bilateral elbow pains, none now."  The VA examiner noted that the Veteran's VA treatment records revealed  a normal joint examination in March 2013, and that the Veteran was "[a]symptomatic at this time."  The VA examiner found "no functional impairment due to Bilateral Elbow Condition."

The April 2013 VA examiner found that the Veteran was diagnosed with a left shoulder strain which was "resolved."  The VA examiner noted that the Veteran "was evaluated on 12/21/2010 for left shoulder issues, onset two weeks prior to VA-Phx ER evaluation, diagnosed with strain vs impingement.  XR[rays] unremarkable."  The VA examiner noted that the Veteran "has intermittent arthralgia's [sic] of shoulders (L>R).  Asymptomatic at this time."  The VA examiner found that there was "no functional impairment due to Bilateral Shoulder Conditions."

The April 2013 VA examiner found that the Veteran was diagnosed with a right knee contusion, occurring in 1998, which was "resolved."  The VA examiner noted that the Veteran "relates he fell sustaining a contusion to his right knee in 1998, the knee was aspirated, li[ght] duty for few days, then he returned to full duty.  Asymptomatic at this time."  The VA examiner found that there was "no functional impairment due to Bilateral Knee Conditions."

The April 2013 VA examiner noted that the Veteran was diagnosed with gastroesophageal reflux disease (GERD).  The VA examiner noted that the Veteran's service records document treatment for mild gastritis in 1991 and for gastroenteritis in 1999; the VA examiner asserted that the gastroenteritis "resolved."  The VA examiner attributed the Veteran's heartburn, reflux, and regurgitation symptoms to the GERD diagnosis.

The Board finds that the pertinent findings of the January 2012 and April 2013 VA examination reports are somewhat confusing with regard to informing appellate review of this case.  Concerning joint pain, the April 2013 VA examination report indicates that the Veteran's complaints are attributable to clear and specific diagnoses, but then essentially indicates that there is no diagnosed disability for several of the joints for which the Veteran reports recurring pain; some of the pertinent joints have listed diagnoses that have "resolved," while other pertinent joints have no diagnosis clearly identified at all.  The April 2013 VA examiner also attributed certain symptoms to the Veteran's diagnosed GERD, but did not account for the Veteran's pertinent symptom complaints associated with his intestinal function and bowel movements.

In any event, however, VA treatment records indicate that the Veteran's pertinent health profile has changed significantly since the most recent pertinent VA examination in this case in April 2013.  The Veteran was diagnosed with "Polyarthralgia/ ? Polyarthritis" during a rheumatology evaluation in November 2015.  The Veteran described joint pain symptoms that appear to have significantly progressed in breadth and severity from what was contemplated by the prior VA examinations pertinent to this case.  A January 2016 report shows that the Veteran had "new onset diabetes," and various medical reports suggest the diabetes may be significant to the etiology of some symptom complaints pertinent to this case.  In June 2016, the Veteran was diagnosed with "Chronic cough."  In June 2016 he was also diagnosed with "Inflammatory polyneuropathy, ... patient having new symptoms of unclear etiology....," and "Bilateral Shoulder pain and anterior thigh pain, bilateral extremities with onset since mid May; suspicious for statin associated myopathy...."  Also in June 2016, the Veteran was assessed with "? IBS," indicating gastrointestinal evaluation follow-up for irritable bowel syndrome.  Subsequent records show (including in repeated lists of the Veteran's medications) that the Veteran was prescribed "albuterol" to treat "shortness of breath or cough."

Additionally, a January 2013 private medical report from "GI Care Consultants" at "Integrated Medical Services" shows significantly more gastrointestinal symptomatology and assessments than were adequately addressed by the VA examination reports in this case.  The Board notes that the January 2013 private medical report was not available in the record for review at the time of the VA examinations in this matter, as the private medical report was added to the record in December 2013.  Notably, the January 2013 private report describes symptoms including "diarrhea anorexia, and weight loss" with the statement that the "etiology is unclear."

For the reasons discussed above, the Board finds that a new VA examination addressing the Veteran's claims is necessary to support adequately informed appellate review of the complex and evolving medical issues central to this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate medical examination to determine the nature and etiology of his complaints of gastrointestinal symptomatology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify all found diagnoses to which the Veteran's gastrointestinal complaints are medically attributable.  In responding to this item, please specifically confirm whether the Veteran has known medical diagnoses that account for the entirety of his complaints, including blood in stools, chronic diarrhea, weight loss, abdominal pain, etc.

(b) For each chronic disorder diagnosed in responding to the above, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance of the Veteran's history of these symptoms, including both as described by the Veteran and as documented in the evidence of record.

(c) Please opine as to whether the Veteran's gastrointestinal complaints are part of a medically unexplained multisymptom illness.  Do examination findings or other evidence objectively demonstrate signs or symptoms of an undiagnosed illness or a medically unexplained multisymptom illness that includes objective signs and symptoms such as fatigue, headache, muscle pain, joint pain, neurological signs, neuropsychological signs, respiratory signs, gastrointestinal signs, and abnormal weight loss that cannot be attributed to known medical diagnoses?  In answering this question, please note that the Veteran has complaints of headaches, joint pain, psychiatric impairment, respiratory impairment, gastrointestinal impairment, and abnormal weight loss documented in his medical records in the claims-file.

In answering these questions, the examiner is asked to specifically discuss, as necessary, the significant developments in the Veteran's medical health that have occurred after the last VA examination on this issue in April 2013 (particularly as documented in VA treatment records in 2015, 2016, and onward).  The examiner is also asked to address, as necessary, the medical findings and assessments documented in the Veteran's private medical records in the claims-file (to include the January 2013 private gastrointestinal report that was added to the record only after the April 2013 VA examination).

The examiner must explain the rationale for all opinions provided. The examiner should take into consideration that the Veteran is competent to report inservice and postservice symptom experiences.

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate medical examination to determine the nature and etiology of his complaints of respiratory symptomatology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify all found diagnoses to which the Veteran's respiratory complaints are medically attributable.  In responding to this item, please specifically confirm whether the Veteran has known medical diagnoses that account for the entirety of his complaints, including coughing and shortness of breath.

(b) For each chronic disorder diagnosed in responding to the above, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance of the Veteran's history of these symptoms, including both as described by the Veteran and as documented in the evidence of record.

(c) Please opine as to whether the Veteran's respiratory complaints are part of a medically unexplained multisymptom illness.  Do examination findings or other evidence objectively demonstrate signs or symptoms of an undiagnosed illness or a medically unexplained multisymptom illness that includes objective signs and symptoms such as fatigue, headache, muscle pain, joint pain, neurological signs, neuropsychological signs, respiratory signs, gastrointestinal signs, and abnormal weight loss that cannot be attributed to known medical diagnoses?  In answering this question, please note that the Veteran has complaints of headaches, joint pain, psychiatric impairment, respiratory impairment, gastrointestinal impairment, and abnormal weight loss documented in his medical records in the claims-file.

In answering these questions, the examiner is asked to specifically discuss, as necessary, the significant developments in the Veteran's medical health that have occurred after the last VA examination on this issue in April 2013 (particularly as documented in VA treatment records in 2015, 2016, and onward).  The examiner is also asked to address, as necessary, the medical findings and assessments documented in the Veteran's private medical records in the claims-file.

The examiner must explain the rationale for all opinions provided. The examiner should take into consideration that the Veteran is competent to report inservice and postservice symptom experiences.

4.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate medical examination to determine the nature and etiology of his complaints of various / generalized joint pain symptomatology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify all found diagnoses to which the Veteran's various / generalized joint pain complaints are medically attributable.  In responding to this item, please specifically confirm whether the Veteran has known medical diagnoses that account for the entirety of his complaints.

(b) For each chronic disorder diagnosed in responding to the above, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance of the Veteran's history of these symptoms, including both as described by the Veteran and as documented in the evidence of record.

(c) Please opine as to whether the Veteran's various / generalized joint pain complaints are part of a medically unexplained multisymptom illness.  Do examination findings or other evidence objectively demonstrate signs or symptoms of an undiagnosed illness or a medically unexplained multisymptom illness that includes objective signs and symptoms such as fatigue, headache, muscle pain, joint pain, neurological signs, neuropsychological signs, respiratory signs, gastrointestinal signs, and abnormal weight loss that cannot be attributed to known medical diagnoses?  In answering this question, please note that the Veteran has complaints of headaches, joint pain, psychiatric impairment, respiratory impairment, gastrointestinal impairment, and abnormal weight loss documented in his medical records in the claims-file.

In answering these questions, the examiner is asked to specifically discuss, as necessary, the significant developments in the Veteran's medical health that have occurred after the last VA examination on this issue in April 2013 (particularly as documented in VA treatment records in 2015, 2016, and onward).  The examiner is also asked to address, as necessary, the medical findings and assessments documented in the Veteran's private medical records in the claims-file.

The examiner must explain the rationale for all opinions provided. The examiner should take into consideration that the Veteran is competent to report inservice and postservice symptom experiences.

5.  The AOJ should then review the record and readjudicate the claims on appeal.  If any issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


